                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                             CIVIL ACTION NO. 5:18-CV-113-TBR


IN THE MATTER OF THE COMPLAINT OF SMITHLAND
TOWING & CONSTRUCTION, LLC, AS TITLE OWNER,
AND WRBM, LLC D/B/A WESTERN RIVERS BOAT
MANAGEMENT, INC. AS OPERATOR AND OWNER
PRO HAC VICE OF THE WILLIAM E. STRAIT, OFFICIAL NO. 270550,
FOR EXONERATION FROM OR LIMITATION OF LIABILITY

                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Claimants Tranika Marie Smith and Rakena Antoinette

Smith’s (“Claimants”) Motion for Extension of Time to Respond to Ferrellgas, LP and

Ferrellgas, Inc.’s (“Ferrellgas”) Motion to Dismiss. [R. 106.] Ferrellgas responded. [R. 114.]

This matter is ripe for adjudication. For the reasons stated herein, Claimants’ Motion for

Extension of Time to Respond, [R. 106], is GRANTED.

                                       LEGAL STANDARD

        Under Federal Rule of Civil Procedure 6(b)(1)(B), “[w]hen an act may or must be done

within a specified time, the court may, for good cause, extend the time on motion made after the

time has expired if the party failed to act because of excusable neglect.” “The Supreme Court has

said that ‘excusable neglect under Rule 6(b) is a somewhat elastic concept.’” Delta Alcohol

Distributors v. Anheuser-Busch Int'l, Inc., 28 F. Supp. 3d 682, 686 (E.D. Mich. 2014) (quoting

Pioneer Inv. Serv. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 392 (1993)). And “[a]lthough

inadvertence, ignorance of the rules, or mistakes construing the rules do not usually constitute

‘excusable’ neglect, it is clear that ‘excusable neglect’ under Rule 6(b) . . . is not limited strictly

to omissions caused by circumstances beyond the control of the movant.” Pioneer Inv. Serv. Co.,

507 U.S. at 392.


                                                   1
                                          DISCUSSION

       In their Motion for Extension of Time, the Claimants request an extension of fourteen

days to respond to Ferrellgas’s Motion to Dismiss, [R. 75], pursuant to Federal Rule of Civil

Procedure 6(b)(1)(B). [R. 106 at 1.] Ferrellgas opposes this motion, arguing that the Claimants

failed to comply with Local Rule 7.1(b) and that Claimants’ actions did not amount to excusable

neglect under Federal Rule of Civil Procedure 6(b)(1)(B). [R. 114 at 1.]

   A. Local Rule 7.1(b)

   Local Rule 7.1(b) provides:

       Motions for an Extension of Time. Subject to any deadlines established by the
       Court, parties may extend time limits by agreed order. Absent an agreed order, the
       party seeking the extension must file a motion setting forth the reasons for the
       extension and whether other parties consent. A response opposing the motion
       must be filed within 7 days of service of the motion.

LR 7.1(b). Here, Ferrellgas argues that the Claimants failed to contact Ferrellgas in order

to ascertain whether it would consent, and, therefore, the Claimants’ motion should be

denied due to failure to comply with Local Rule 7.1(b). [R. 114 at 2.]

       The Court takes note of Local Rule 7.1 but, consistent with this Court's discretion, will

not deny the Claimants the opportunity to respond to Ferrellgas’s Motion to Dismiss. The Court

believes that equity demands that Claimants be given a fair opportunity to respond to Ferrellgas's

allegations. Furthermore, the period of delay here was quite short. To be sure, a deadline is titled

as such because a filing is due on or before that date, and not a day or two or fourteen afterwards.

However, there is, in practice, a substantial difference between fourteen days and thirty days or

forty days. Moreover, when the Claimants filed the instant motion seeking a fourteen-day

extension, they also filed, contemporaneously, their proposed Response to Ferrellgas’s Motion




                                                 2
for Summary Judgment. Thus, the Court will not deny the Claimants the opportunity to respond

due to Ferrellgas’s argument concerning Local Rule 7.1(b).

   B. Federal Rule of Civil Procedure 6(b)(1)(B)

         Federal Rule of Civil Procedure 6(b)(1)(B) provides:

         In General. When an act may or must be done within a specified time, the court
         may, for good cause, extend the time: . . .

          (B) on motion made after the time has expired if the party failed to act because of
         excusable neglect.

FED. R. CIV. P. 6(b)(1)(B). Here, Ferrellgas argues that the Claimants’ failure to calendar a

deadline is not excusable neglect pursuant to Rule 6(b)(1)(B). [R. 114 at 2.] The Sixth Circuit

has set forth five factors to be balanced by the district court in making a determination as to

excusable neglect pursuant to Rule 6(b)(1)(B):

         (i) the danger of prejudice to the nonmoving party; (ii) the length of the delay and
         its potential impact on judicial proceedings; (iii) the reason for the delay; (iv)
         whether the delay was within the reasonable control of the moving party; and (v)
         whether the late-filing party acted in good faith.

Nafziger v. McDermott Int'l, Inc., 467 F.3d 514, 522 (6th Cir. 2006) (citing Pioneer Inv. Servs.

Co., 507 U.S. at 395).

         First, Ferrellgas argues that the “prejudice to Ferrellgas is clear,” yet fails to offer any

 clear explanation or example as to why that is so. [R. 114 at 4.] Thus, the Court finds there will

 be no prejudice to Ferrellgas should the Claimants be permitted to file a response. Secondly, as

 emphasized by the Claimants, fourteen days is a short length of delay, and the Court does not

 find any substantial impact will be felt in this case by permitting the Claimants that additional

 time.

         Under the third (and most critical) factor, the Claimants admitted that the reason for

 delay was that “the deadline was inadvertently not calendared . . . .” [R. 106 at 2.] Ferrellgas

                                                    3
 retorts that such conduct does not qualify as excusable neglect, and “[e]ven a short extension

 should not be granted where the reason for the extension fails to meet the standard of

 excusable neglect.” [Id. at 3.] In considering excusable neglect, the Supreme Court stated that

 “inadvertence, ignorance of the rules, or mistakes construing the rules do not usually constitute

 ‘excusable’ neglect.” Pioneer Inv. Serv. Co., 507 U.S. at 392. However, the Supreme Court

 further noted that the entire concept of “excusable neglect” is an elastic one, indicating that the

 trial court should use the term as applied to the specific facts of each case and should reach an

 equitable result therefrom. Here, the most equitable result would be for this Court to review

 Ferrellgas’s Motion to Dismiss as well as the Claimants’ Response thereto. This would

 certainly provide this Court with a clearer picture of the case and a better opportunity to reach

 the most just result on the merits of the case.

       Examining the fourth and fifth factors together, it is clear that the delay was within the

reasonable control of the Claimants, but there is nothing to suggest that they did not act in good

faith. In fact, the Claimants note that they “acted expeditiously to correct the matter and ha[ve]

filed our opposition with this motion.” [R. 106 at 2.] In short, the Court finds the Claimants’

neglect to be excusable under the specific circumstances of this case, as while as the five-factor

test under Nafziger, 467 F.3d at 522.

                                          CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED:

   1) The Claimants’ Motion for Extension of Time to Respond, [R. 106], is GRANTED.

   2) Ferrellgas may file a reply by June 28, 2019 if they choose to do so.

       IT IS SO ORDERED.

cc: Counsel of Record


                                                   4
                                                                        June 17, 2019
